Citation Nr: 1509665	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  13-10 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier (EED) than August 28, 2007 for the grant of service connection for non-Hodgkin's lymphoma (NHL), to include as due to clear and unmistakable error (CUE) in a 2003 rating decision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1992 to July 1998. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington. The claim was subsequently transferred to the New York, New York RO. 

In January 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Historically, the appellant's original claim for entitlement to service connection for NHL was denied in January 2003. The Veteran submitted a notice of disagreement in January 2003. A statement of the case (SOC) was issued in May 2004 by the RO, which continued the denial for entitlement to service connection for NHL. In March 2005, the Veteran submitted his substantive appeal in regard to the January 2003 RO decision. In an April 2005 letter from the VA,  the Veteran was informed that his March 2005 substantive appeal was untimely as it exceeded the 60 days from the SOC and one year from the January 2003 RO decision. 

In August 2007, the Veteran filed a claim to reopen his claim for entitlement to service connection for NHL. In an April 2008 decision, the RO denied the Veteran's claim because the evidence submitted was not new and material. In January 2009, the RO reopened and subsequently denied the Veteran's service connection claim for NHL. Subsequently in November 2009, the RO granted the Veteran's service connection claim for NHL effective August 28, 2007, the date of receipt of his reopened claim. 

At the January 2014 Board hearing, the appellant averred that the RO had committed a clear and unmistakable error in the January 2003 rating decision for entitlement to service connection for NHL. 

The Board finds that the appellant has raised the issue that his claim for an earlier effective date is based on clear and unmistakable error (CUE) in the January 2003 rating decision. The Board further finds that the issue of an earlier effective date, currently before the Board, is inextricably intertwined with the CUE issue raised by the appellant. However, the RO must adjudicate the CUE matter prior to appellate consideration. Therefore, the Board cannot adjudicate the earlier effective date issue at this time. See Harris v. Derwinski, 1 Vet. App. 181 (1991) (prohibiting the adjudication of claims that are inextricably intertwined based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation). 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to provide any additional argument, or evidence, with respect to the issue of CUE in a January 2003 rating decision. 

2. After affording the Veteran and his representative a reasonable period of time in which to respond, the AOJ should adjudicate the matter of whether there was CUE in the January 2003 rating decision which denied the claim of entitlement to service connection for NHL. A separate rating action should be issued by the AOJ. If such a rating action is unfavorable to the Veteran, it will not be before the undersigned unless it is appealed by the Veteran to the Board. 

3. After completing any additional necessary development, the AOJ should readjudicate the issue of an earlier effective date on appeal. If the disposition remains unfavorable, the AOJ should furnish the appellant a supplemental statement of the case and afford the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




